
	
		II
		112th CONGRESS
		1st Session
		S. 98
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Portman (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew trade promotion authority, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Creating American Jobs through Exports
			 Act of 2011.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress
			 makes the following findings:
				(1)President Barack
			 Obama launched the National Export Initiative under Executive Order 13534 (75
			 Fed. Reg. 12433), an ambitious plan to double exports within 5 years and boost
			 the dominant goods, agriculture, and services sectors of the United States by
			 leveraging the power of global markets to create more jobs in the United
			 States.
				(2)The United States
			 leads all other countries with respect to the exportation of goods and
			 services, with total exports valued at almost $1,600,000,000,000 in
			 2009.
				(3)Exports of goods
			 and services from the United States supported more than 10,000,000 jobs in
			 2008.
				(4)United States
			 exports exceeded 12 percent of the gross domestic product in the first half of
			 2010.
				(5)Ninety-five
			 percent of the world population lives outside the United States, and it is
			 essential that businesses based in the United States have the ability to access
			 global customers on a level playing field.
				(6)Exports from the
			 United States face barriers at every turn and a recent study found that exports
			 from 120 other countries face fewer barriers than exports from the United
			 States, effectively making goods manufactured in the United States, corn, hogs,
			 and soybeans raised in the United States, and services based in the United
			 States more expensive than comparable exports from other countries.
				(7)Ninety percent of
			 products imported into the United States from Colombia and Panama enter the
			 United States duty-free, while the 10,000 United States businesses, 85 percent
			 of which are small- or medium-sized businesses, that export to those markets
			 face high tariffs.
				(8)The Office of the
			 United States Trade Representative estimates that the pending United
			 States–Korea Free Trade Agreement will increase annual exports of goods from
			 the United States by up to $11,000,000,000, support at least 70,000 jobs in the
			 United States, and allow providers of services based in the United States to
			 compete in the services market of South Korea, which is valued at more than
			 $500,000,000,000.
				(9)The European
			 Union, whose companies compete head-to-head with United States employers
			 globally, has completed free trade negotiations with Colombia, South Korea, and
			 Panama, and delay in the implementation of the free trade agreements between
			 those countries and the United States will result in a loss in the
			 competitiveness of exports from United States in those markets when those
			 countries' agreements with the European Union go into effect.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the President
			 should continue the National Export Initiative to increase global export and
			 investment opportunities for the businesses that create jobs in the United
			 States; and
				(2)the President
			 should submit the United States–Korea Free Trade Agreement, the United
			 States–Colombia Trade Promotion Agreement, and the United States–Panama Trade
			 Promotion Agreement to Congress, and Congress should approve those agreements,
			 to create jobs in the United States and stimulate the economy by eliminating
			 the barriers to trade faced by United States exports that result in the loss of
			 jobs in the United States.
				3.Renewal of trade
			 promotion authority
			(a)In
			 generalSection 2103 of the
			 Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803) is
			 amended—
				(1)in subsection
			 (a)(1), by striking subparagraph (A) and inserting the following:
					
						(A)may enter into
				trade agreements with foreign countries—
							(i)on and after the
				date of the enactment of the Creating
				American Jobs through Exports Act of 2011 and before July 1,
				2016; or
							(ii)on and after
				July 1, 2016, and before July 1, 2018, if trade authorities procedures are
				extended under subsection (c); and
							;
				
				(2)in subsection
			 (b)(1), by striking subparagraph (C) and inserting the following:
					
						(C)The President may enter into a trade
				agreement under this paragraph—
							(i)on and after the date of the
				enactment of the Creating American Jobs
				through Exports Act of 2011 and before July 1, 2016; or
							(ii)on and after July 1, 2016, and
				before July 1, 2018, if trade authorities procedures are extended under
				subsection (c).
							;
				and
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking before July 1, 2005 and inserting
			 on and after the date of the enactment of the
			 Creating American Jobs through Exports Act of
			 2011 and before July 1, 2016; and
						(ii)in
			 subparagraph (B)—
							(I)in the matter
			 preceding clause (i), by striking after June 30, 2005, and before July
			 1, 2007 and inserting on or after July 1, 2016, and before July
			 1, 2018; and
							(II)in clause (ii),
			 by striking July 1, 2005 and inserting July 1,
			 2016;
							(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking April 1,
			 2005 and inserting April 1, 2016;
					(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), in the matter preceding clause (i), by striking June
			 1, 2005 and inserting June 1, 2016; and
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 June 1, 2005 and inserting June 1, 2016;
			 and
							(II)by striking
			 the date of enactment of this Act and inserting the date
			 of the enactment of the Creating American
			 Jobs through Exports Act of 2011; and
							(D)in paragraph (5),
			 by striking June 30, 2005 each place it appears and inserting
			 June 30, 2016.
					(b)Treatment of
			 certain trade agreements for which negotiations have already
			 begunSection 2106 of the
			 Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3806) is amended by
			 striking applies— and all that follows through the end period
			 and inserting applies results from negotiations that were commenced
			 before the date of the enactment of the Creating American Jobs through Exports Act of
			 2011, subsection (b) shall apply..
			
